Citation Nr: 1144989	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for a bilateral ankle/foot disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral ankle/foot disability. 

3.  Entitlement to service connection for a right elbow disability, to include as secondary to a bilateral ankle/foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to October 1987.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for bilateral ankle and low back disorders.  The Veteran appealed the RO's March 2007 rating action to the Board. 

This appeal also stems from an October 2009 rating decision.  By that rating action, the RO, denied service connection for a right elbow disorder.  The Veteran appealed the RO's October 2009 rating action to the Board. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A determination has been made that additional substantive development, as outlined in the indented paragraphs below, is necessary with respect to the issues on appeal. 

The Veteran contends that he injured his ankles/feet when a 10-foot-long-200-pound pole fell off the wall in the motor pool and struck both of his ankles during military service in 1984 or 1985.  (Transcript (T.) at page (pg.) 4)).  The Veteran maintains that after the above-cited incident, he was placed on light duty for three (3) to four (4) months and was issued crutches.  Id.  He argues that ever since the motor pool incident, he has had continued problems with his ankles and feet.  The Veteran has requested that he be reexamined because the February 2007 VA examination of his feet was cursory and the examiner failed to touch his feet because they were "ugly."  (See Veteran's statements to VA, dated in April 2007 and June 2009).  

Service treatment records (STRs) show that in October 1984, the Veteran was seen for a twisted "ankle."  At that time, he gave a history of having right ankle pain that had its onset one day previously after he had twisted it.  An assessment of mild sprain was entered.  A November 1984 service treatment record (STR) contains an assessment of strain versus normal examination.   An April 1985 emergency care and treatment report reflects that the Veteran was seen for a right ankle injury and possible fracture.  At that time, he reported having had a "bad bone bruise" since the 5th week of basic [training].  The Veteran indicated that he had re-injured his [right] ankle two (2) days previously while running.  X-rays of the right ankle were negative for any fractures or dislocations.  He was issued crutches and a posterior splint for five (5) days.  He was instructed not to engage in any physical training for five (5) days.  

When seen in May 1985, the Veteran complained of having injured his right ankle during basic training.  A physical evaluation of the Veteran's feet revealed large and small lumps on both sides.  An assessment of rule out tendonitis was recorded.  A June 1985 STR shows that the Veteran complained of having painful lumps on the lateral aspect of both feet that had been present for the previous six (6) months.  An assessment with respect to the Veteran's feet was deferred.  In January 1986, the Veteran complained of having bilateral arch pain for the previous two (2) days.  On physical evaluation, the tops of both of the Veteran's feet were swollen and red.  There was pain to palpation and when pressure was put on the balls of the feet.  An assessment of rule out tendonitis was entered.
In June 1987, the Veteran was seen for bilateral lower extremity pain that had its onset after a 12-mile road march.  An assessment of overuse syndrome was entered. The Veteran's separation examination report is not of record. 

Voluminous post-service VA and private treatment records are of record.  When seen at a VA clinic in early March 2005, the Veteran gave a history with respect to the in-service injury to his ankles/feet that is consistent with that previously reported herein.  It was noted that x-rays of the Veteran's feet, performed in August 2004, showed a Lis Franc's deformity and degenerative joint disease in the forefoot.  Impressions of Lis Franc's deformity of the right foot and ganglion cyst and degenerative joint disease of the right foot were entered.  When the Veteran returned to the VA clinic a few days later, his past medical history included Lis Franc's deformity of the right foot (past compound fracture of the right ankle).   (See VA treatment reports, dated March 7, 2005 and March 10, 2005, respectively).

A VA physician's assistant opined in February 2007, after a review of the claims files and physical evaluation of the Veteran's ankles that included range of motion testing and X-rays, that his bilateral ankle pain was less likely as not (less than 50/50 probability) caused by or a result of his military [service].  In formulating this opinion, the VA physician's assistant reasoned that the Veteran had sustained minor injury to both ankles in service, but was currently without any clinical or radiographic findings other than pain.  (See February 2007 VA examination report).  

Although the February 2007 VA physician's assistant's report indicates that he had reviewed the claims files and performed clinical evaluation of the Veteran's ankles, to include range of motion testing and X-rays, the Veteran has consistently maintained throughout the appeal that he had performed a cursory examination of his feet.  Thus, in view of the above-cited STRs showing that the Veteran received treatment on several allegations for his ankles and feet, post-service VA clinical findings that include, but are not limited to, Lis Franc's deformity of the right foot (past compound fracture of the right ankle)(italics added for emphasis) and the Veteran's consistent allegation that the February 2007 VA physician's assistant was cursory in his physical evaluation of his ankles/feet, the Board will provide him with a new VA examination, if possible before a VA healthcare provider who has not previously examined him.  See 38 U.S.C.A. § 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(2011). 

Regarding his low back and right elbow disorders, the Veteran testified before the undersigned that they are the result of post-service falls and Canadian crutches that can be related/attributed to instability caused by his bilateral ankle/foot disability.  (See T. at pgs. 17, 21).  In view of the Veteran's contentions, the Board has re-characterized the claims for service connection for low back and right elbow disorders to address the theory of secondary service connection.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim. See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

The Veteran has not been apprised of the information and evidence necessary to substantiate his claims for service connection for low back and right elbow disorders on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for low back and right elbow disorders on a secondary basis.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claims for service connection for low back and right elbow disorders on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(2011). 
   
2.  Copies of updated treatment records should be obtained and added to the claims file.

3.  After the development requested above has been completed and any additional medical evidence has been associated with the claims folders, schedule the Veteran for an appropriate VA examination, if possible by an examiner who has not previously examined the Veteran, to determine the etiology of any currently present bilateral ankle/foot disability found on examination. 
   
The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made.  

The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a bilateral ankle/foot disability that is etiologically related to, or had its onset during, a period of active military service or as to arthritis within a year of service discharge in October 1987?
   
b.  All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history. 
   
c.  In formulating the foregoing opinion, the examiner must comment on the following service and post-service treatment records: 

(i)  An October 1984 service treatment record (STR), reflecting that the Veteran gave a history of having right ankle pain that had its onset one day previously after he had twisted his "ankle" running.  An assessment of mild sprain was entered;

(ii)  November 1984 STR containing an assessment of strain versus normal exam;

(iii)  April 1985 emergency care and treatment report reflecting that the Veteran was seen for a right ankle injury and possible fracture.  The Veteran reported having had a "bad bone bruise" since the 5th week of basic [training].  He related that he had re-injured his [right] ankle two (2) days previously while running.  X-rays of the right ankle were negative for any fractures or dislocations.  He was issued crutches and a posterior splint for five (5) days.  He was instructed not to engage in any physical training for five (5) days;

(iv)  May 1985 STR reflecting that the Veteran complained of having injured his right ankle during basic training.   A physical evaluation of the Veteran's feet revealed large and small lumps on both sides.  An assessment of rule out tendonitis was recorded;  

(v)  June 1985 STR reflecting that the Veteran complained of having painful lumps on the lateral aspect of both feet that had been present for the previous six (6) months.  An assessment was deferred;

(vi)  January 1986 STR noting that the Veteran complained of having bilateral arch pain for the previous two (2) days.  An assessment of rule out tendonitis was entered;

(vii)  June 1987 STR reflecting that the Veteran was seen for bilateral lower extremity pain that had its onset after a 12-mile road march.  An assessment of overuse syndrome was entered;

(viii)  VA treatment reports, dated in March 2005, reflecting that the Veteran gave a history of having injured both of his ankles when a piece of metal slid off the wall in the motor pool and hit them from the right side.  Impressions of Lis Franc's deformity of the right foot (past compound fracture of the right ankle) and ganglion cyst and degenerative joint disease of the right foot were entered; 

(ix)  February 2007 VA physician's assistant's opinion that the Veteran's bilateral ankle pain was less likely as not (less than 50/50 probability) caused by or a result of his military [service].  

d.  If but only if the examiner concludes that the Veteran has a bilateral ankle/foot disability that is service-related, should he then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability caused or aggravated (permanently increased in severity beyond the natural progression) any current low back and/or right elbow disorder.  The degree of any aggravation must be specifically set forth.
   
e.  If an opinion cannot be provided without resort to speculation, the examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.
   
4.  Readjudicate the service connection claims on appeal.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folders are returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

